Citation Nr: 1403231	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-29 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for recurrent tinnitus.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for left ear hearing loss.

4. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active honorable military service from August 1995 to November 1999.  The period of service from December 1999 to October 2007 was dishonorable.  See DD Form 214.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2008, December 2008, and March 2010 rating decisions of the VA Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, tinnitus was first manifest during active service and has persisted chronically since.

2. Clear and unmistakable evidence that the Veteran's preexisting right ear hearing loss was not aggravated during active service has not been presented.

3. Left ear hearing loss for VA purposes did not manifest during service or within one year thereafter and has not been shown by competent medical evidence to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The Veteran's preexisting right ear hearing loss was aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 1137, 1154, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

3. Left ear hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through February 2008 and December 2009 notice letters.  These letters informed the Veteran of what evidence was required to substantiate his service connection claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied. 

A VA examination was not provided in conjunction with the Veteran's service connection claim for left ear hearing loss, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2012).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record suggesting the Veteran suffers from left ear hearing loss that is etiologically related to active service.  The Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  As the elements of McLendon have not been met, VA is not required to provide the Veteran with a VA examination in conjunction with his left ear hearing loss claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  However, tinnitus is not a chronic disease under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply only to hearing loss.



I. Tinnitus

The Veteran asserts entitlement to service connection for tinnitus as directly related to active service.  Specifically, he notes he was exposed to acoustic trauma while performing duties as a deck seaman, hull tech, and supply tech, during active service with the U.S. Navy.  He says he fired weapons during active service.  He also claims to have not worn hearing protection during active service.  He contends that his tinnitus had its onset during honorable service and continues to this date.  March 2009 and November 2008 Private Audiological Examinations.

The Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and persistent symptoms since service sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

A review of the Veteran's service treatment records does not reveal complaints or a diagnosis of tinnitus.  However, the Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since his period of active service.  He has consistently asserted that he has suffered from tinnitus since service.  March 2009 and November 2008 Private Audiological Examinations.  In light of this, the Board finds the Veteran's statements are credible.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.


II. Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss due to in-service acoustic trauma.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records (STRs) show that he entered into active military service with a pre-existing hearing loss disability.  The military audiogram at entry contains right ear hearing threshold data indicating 45 dB at 4000 Hertz.

To obtain the benefit of the presumption of aggravation, the Veteran need not first show an increase in disability during active service (VAOPGCPREC 3-2003). Where a disability was noted at entrance, the Court has held that the presumption of aggravation arises instantly and that clear and unmistakable evidence is required to rebut the presumption of aggravation.  Cotant v. Principi, 17 Vet. App. 116, 132 (2003). 

Although the Court has stressed that the presumption of aggravation arises instantly, and does not require that the evidence first show an increase in disability.  The STRs show an increase from 45 dB to 50 or 55 dB at 4000 Hertz, during Veteran's honorable active duty service.  See August 1995, November 1996, November 1997, May 1998, and August 1999 auditory findings.  Thus, there is evidence of an increase in disability during active service.  Where there is an increase in disability during such service, a preexisting injury or disease will be considered to have been aggravated by military service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).   

As the Board has found that the Veteran had right ear hearing loss prior to his service from August 1995 to November 1999, and the right ear hearing loss underwent an increase in service; and there is no clear and unmistakable evidence that the Veteran's increase in his right ear hearing loss is due to the natural progression, the presumption of aggravation has not been rebutted.  As such, service connection should be granted.

III. Left Ear Hearing Loss

The Veteran asserts he suffers from left ear hearing loss as a result of in-service acoustic trauma.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The November 2008 private audiology examination indicates the Veteran currently suffers left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

Service treatment records indicate the Veteran was provided multiple audiometric evaluations during his honorable active duty service.

On an induction examination in June 1995, pure tone thresholds, in decibels, were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
05
05
15
20
20

Speech recognition ability was not reported.  His ears and drums were reported as normal.

On other examinations, during honorable active duty service, pure tone thresholds were as follows:

August 1995 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
10
10
20
25
20

November 1996

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
10
15
25
30
20

November 1997

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
10
15
25
25
20

May 1998

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
10
15
25
25
20

Speech recognition ability was not reported on these examinations.

Finally, just prior to the end of Veteran's honorable active duty service, pure tone thresholds were as follows:

August 1999

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
15
20
20
20

Speech recognition ability was not reported.

In light of these audiometric findings, the Board finds that there was no left ear hearing loss for VA purposes manifested during active service.  See 38 C.F.R. § 3.385.  

In regards to left ear hearing loss, there is no evidence, nor assertion, of continuity of symptomatology since service.  Post-service medical evidence of a left ear hearing loss for VA compensation purposes is first documented by a November 2008 private audiological examination; over 9 years post honorable service.  This lapse in time between honorable service and the first manifestations of hearing loss weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran has provided reports of two private audiological examinations in November 2008 and March 2009.  In the November 2008 report, the examiner opined that "[f]or the left ear, the claimant has more likely than not, a functional hearing loss hearing loss described as functional."  In the March 2009 report, the examiner opines only on tinnitus.   Neither audiological examination contains an opinion in support of the Veteran's claim that his present left ear hearing loss is etiologically related to his active service.

The Board does not question the Veteran's assertion of exposure to acoustic trauma in service.  However, there remains no competent opinion of record linking his current left ear hearing loss to such noise exposure.  The Board acknowledges that the Veteran himself has claimed that he suffers from left ear hearing loss as a result of his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no evidence of left ear hearing loss for VA purposes in service or within one year of service discharge, nor is there evidence of chronicity of symptomatology since service discharge.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current left ear hearing loss and his honorable active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  There is no competent medical evidence or competent medical opinion in support of his claim that his current left ear hearing loss is the result of his honorable active service.  In addition, the length of time between the end of the Veteran's honorable active service and first medical treatment for left ear hearing loss weighs against the Veteran's claim. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for left ear hearing loss, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is granted.

Service connection for a right ear hearing loss disability is granted.

Service connection for left ear hearing loss disability is denied.


REMAND

The Veteran seeks service connection for sleep apnea as directly related to active duty service.  A VAMC examiner provided a positive etiological opinion linking sleep apnea to active duty service.  April 2010 VAMC Examiner Opinion.  However, the Board finds the rationale supporting the opinion is insufficient, as the examiner stated "[i]t is noteworthy that he [the Veteran] was discharged from the Navy in October, 2007, less than two years before his diagnosis.  Sleep apnea commonly is present for many years, or even decades, prior to formal diagnosis."  From this rational it is unclear whether the examiner is linking the Veteran's sleep apnea to his period of honorable active duty service.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, an addendum opinion must be provided to determine whether Veteran's sleep apnea is caused by his honorable active duty service.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the opinion contained in the April 2, 2010, letter, for an addendum opinion.   If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner is requested to address the following: 

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current sleep apnea is etiologically related to his honorable active military service from August 1995 to November 1999?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


